In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00037-CV

SANFORD CRAYTON, Appellant                   §   On Appeal from the 153rd District
                                                 Court

V.                                           §   of Tarrant County (153-283785-16)

                                             §   December 23, 2020
HOMEOWNERS OF AMERICA                        §   Memorandum Opinion by Justice
INSURANCE COMPANY, Appellee                      Bassel


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Sanford Crayton shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel